 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDitfor a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered,defaced,or covered by anyaother material.(d)Notify the said Regional Director,inwriting,within 20 days from the dateof the receipt of this Trial Examiner'sDecision,what steps it has taken to complyherewith.4+ In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to conduct our labor relations in compliance withthe National Labor Relations Act, as amended, we hereby notify you that:WE WILL NOT unlawfully discourage you from being members of or beingrepresented by Chicago Joint Executive Board of the Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,or any other labororganization.WE WILLNOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to Jorge Cantu, and will give him backpay fromthe time of his discharge.UNIVERSITY CLUB,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Cantu if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572,if they have any question concerning this notice or com-pliance with its provisions.Frito-Lay,Inc.andDrivers,Warehouse and Dairy EmployeesUnion,Local75.Case No. 30-CA-67 (formerly 13-CA-6291).February 15, 1965°DECISION AND ORDEROn November 30, 1964, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theCharging Party filed exceptions to the Trial Examiner's Decision and asupporting brief.The Respondent filed a brief in support of the TrialExaminer's Decision.151 NLRB No. 6. FRITO-LAY, INC.29Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the Charging Party's exceptions and brief, theRespondent's supporting brief, and the entire record in this case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts, as itsOrder, the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filedon March 17, 1964, by Drivers,Warehouseand Dairy Em-ployees Union, Local 75, hereaftercalledthe Union,theGeneralCounsel of theBoard, on May12, 1964,issued the complaint herein againstFrito-Lay,Inc., hereinreferredto as Respondent, alleging that Respondent had engaged in conductviolativeof Section 8(a)(1) and(5) of the National LaborRelations Act, as amended, here-inafter calledthe Act.Respondent's answer having denied the commission of anyunfairlaborpractice,a hearing was conducted beforeTrialExaminerDavid LondonatGreen Bay,Wisconsin,on August 17 and 18, 1964, at which allparties were rep-resented.Following the close of the hearing,comprehensive briefs werereceivedfrom the General Counseland Respondent and have been duly considered by me.Upon the entire record in the case,'and my observation of the witnesses as theytestifiedherein, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a corporation duly organ-ized under and existing by virtue of the laws of the State of Texas, and maintainsfacilities in various States of the United States.At all times material herein,ithas.maintained an office and place of business at Green Bay, Wisconsin,where it is, andat all times material herein has been, engaged in the sale and distribution of foodproducts.During the past calendar year,Respondent,in the course and conduct of its busi-ness operation,has purchased goods, supplies,and materials valued in excess of$50,000 which were shipped to its Green Bay,Wisconsin,location from points outsidethe State of Wisconsin.During the same period, Respondent, in the course andconduct of its business operations,has shipped products valued in excess of $50,000,to points outside the State of Wisconsin.Respondent admits, and I find,that at all.'The General Counsel's unopposed motion of October 2,1964,attached to his brief,seep-ing 15 specified corrections in the official transcript of testimony is hereby granted. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDtimes material herein it has been an Employer engaged in commerce,and that itsoperations affect and have affected commercewithinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn February 1, 1962, following a consent election conducted by the Board onJanuary 24, 1962, the Board certified the Union as the collective-bargaining rep-resentative of all empoyees at Respondent's premises in Green Bay, Wisconsin, in thefollowing appropriate unit: All route salesmen,drivers, and warehousemen,excludingoffice clerical employees,guards, and supervisors as definedin the Act.On June 4, 1962, Respondent and the Union entered into a collective-bargainingagreement establishing the terms and conditions of employment for the employees inthe aforementioned unit for a term of 2 years.That agreement contained a validunion-security clause and checkoff clause, and also provided for automatic annualrenewal of that contract after June 3, 1964, unless notice of termination were givenby either party at least 60 days prior to June 3, 1964, or 60 days prior to June 3in any year thereafter.On March 17, 1964, Melvin Blohowiak, recording secretary of the Union, notifiedRespondent, by letter, that it was the Union's desire to terminate the collective-bargaining agreement aforementioned.Enclosed with that letter were copies of theUnion's "Proposed Changes for 1965," and a request for a meeting with SheldonRedfearn,Respondent'smanager of the Green Bay office. In the meantime, onMarch 5, 1964, Seldon Robinson, industrial relations manager of Respondent's northcentral and central division, filed a petition with the Board in Case No. 13-RM-1728,seeking an election among the employees in the unit described above to determinewhether they desired further representation by the Union.On March -27, Robinsonsent the Union a letter terminating the 1962 contract and advising that Respondenthad filed the aforementioned RM petition because it had good reason for doubtingthe Union's continuing majority status as collective-bargaining representative.On March 17, 1964, thesame daythat the Union mailed its demand to bargain forthe term beginning on June 4, 1964, it also filed the charge in the instant proceedingalleging that Respondent had refused to bargain with the Union and had therebyviolated Section 8(a)(1) and (5) of the Act. Pursuant to that charge, the GeneralCounsel, on May 12, 1964, issued the complaint presently before me alleging viola-tions by Respondent of Section 8(a)(1) of the Act and a refusal to bargain onand after March 17, 1964. On May 15, 1964, the Board's Regional Director dismissedRespondent's petition for an election in Case No. 13-RM-728 because of the pendencyof the refusal-to-bargain charges in the present proceeding.In his brief,the General Counsel contends there are only "two questions presented"by the record herein:1.Whether Respondent,by filing its petition,Case No. 13-RM-728, onMarch 5, 1964, and by thereafter refusing to bargain with the Union, hasviolated Section 8(a) (5) of the Act?II.WhetherRespondent by its statements to employees has violated Section8 (a) (1) of the Act?I find no merit to the General Counsel's first contention.It certainly cannotseriously be contended that Respondent, merely "by filing its petition, Case No.13-RM-728, on March 5, 1964," has violated Section 8(a)(5) of the Act. The rightto file such a petition, at an appropriate time, is granted to every employer subjectto the Act by Section 9(c) (1) (B) thereof and implemented by Sections 102.60 and102.61(b) of the Board's Rules and Regulations, Series 8, as amended.Whitney's,81NLRB75; United States Gypsum Company,90 NLRB964; Selby & AndersonFurnitureMfg. Co., Inc.,130 NLRB744; Toolcraft Corporation,92 NLRB 655.Nor am I convinced that the filing of Respondent's petition, when considered in thelight of, and together with, the remainder of the record as hereafter detailed, estab-lishes that Respondent's refusal to bargain with the Union was in violation of theAct. Instead, I find that such refusal was occasioned by Respondent's good-faith doubtconcerning the Union's continuing majority status, and that it was within its legalrights when it sought to invoke the machinery provided by the Act to determine thatstatus. FRITO-LAY, INC.31Before detailing the relevant evidence on this issue, it is appropriate at the outset,just as the Board concluded inCelanese Corporation of America,95 NLRB 664,2at 671-672:to set forth the legal principles controlling in situations of this type,and particularly to indicate the relationship between the existence of a Boardcertificate and the right of an employer to question a union's majority in goodfaith.In the interest of industrial stability, this Board has long held that, absentunusual circumstances, the majority status of a certified union is presumed tocontinue for 1 year from the date of certification. In practical effect this meanstwo things: (1) That thefactof the union's majority during the certificationyear is established by the certificate, without more, and can be rebutted onlyby a showing of unusual circumstances; and (2) that during the certificationyear an employer cannot, absent unusual circumstances, lawfully predicate arefusal to bargain upon a doubt as to the union's majority, even though thatdoubt is raised in good faith.However, after the first year of the certificatehas elapsed, though the certificate still creates a presumption as to the fact ofmajority status by the union, the presumption is at that point rebuttable evenin the absence of unusual circumstances.Competent evidence may be in-troduced to demonstrate that, in fact, the union did not represent a majorityof the employees at the time of the alleged refusal to bargain.A direct corol-lary of this proposition is that after the certificate is a year old, as in caseswhere there is no certificate, the employer can without violating the Act, refuseto bargain with a union on the ground that it doubts the union's majority,providedthat the doubt is ingood faith*By its very nature, the issue of whether an employer has questioned a union'smajority in good faith cannot be resolved by resort to any simple formula. Itcan only be answered in the light of the totality of all the circumstances involvedin a particular case.But among such circumstances, two factors would seemto be essential prerequisites to any finding that the employer raised the majorityissue in good faith in cases in which a union had been certified.There must,first of all, have been some reasonable grounds for believing that the union hadlost itsmajority status since its certification.And, secondly, the majority issuemust not have been raised by the employer in a context of illegal antiunionactivities, or other conduct by the employer aimed at causing disaffection fromthe union or indicating that in raising the majority issue the employer was merelyseeking to gain time in which to undermine the Union.On the entire record, and my observation of Redfearn and the employees, bothwhile they were testifying and while otherwise in attendance in the hearing room,I am convinced and find that an extremely informal and pleasant relationship existedbetween Redfearn and the employees allowing and encouraging a free exchange ofviews.The employees, in their day-to-day dealings with Redfearn, referred to himas "Red."His 20 by 20 office was in a corner of Respondent's warehouse and wasalso used by all the employees in the morning when they "checked in their producecommodities" and when they checked out in the late afternoon upon returning fromtheir routes.Itwas on such occasions that the employees and Redfearn engagedin "kidding back and forth with each other and with Red."Among the subjectsof discussion were football, baseball, and the Union.With respect to the Union, Redfearn made it clear to the employees, and applicantsfor employment, that they would have to abide by, and comply with, the union-security clause of the existing collective-bargaining agreement.On the other handhe made no secret of the fact that he was opposed to the Union's status as theircollective-bargaining representative.Itwas from these conversations, in which heparticipated or overheard, that he came.to the conclusion that a majority of the em-ployees were opposed to further membership in, or representation by, the Union.During all times relevant herein, the unit of employees with which we are con-cerned consisted of seven employees.Out of the six valid votes cast at the electionof January 24, 1962, four were cast for the Union and two against.The partiesstipulated, however, that by September 1963, only two employees, Robert Huebnerand Stanley Seymour, remained within the certified unit of those who were on theeligibility list of January 1962In March 1964, when the General Counsel contendsRespondent's refusal to bargain occurred, the five employees in the unit, in addition2Cited,with approval, by the Supreme Court inRay Brooks v. N.L.R.B.,348 U.S.96, 104 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Huebner and Seymour, were Allen Knaus, George Neimy, James Withbro, RobertWirtz, and James Quimby.Wirtz terminated his employment March 27, 1964, andwas replaced by Robert McGraw on or about April 12, 1964.Quimby terminatedhis employment on March 13, 1964, and was replaced by Carl Gruber who washired as such replacement on or about March 6, 1964.Shortly after Knaus was employed on June 4, 1962, he was told by Redfearnthat he would have to join the Union.Knaus replied that be didn't think theUnion "would do [him] any good," and that he did not want to join that organiza-tion and would do so only because required to do so.Knaus maintained this posi-tion and expressed his opposition to the Union to "anyone that would listen."Hecarried on his campaign against the Union among the employees until about 4 monthsbefore the expiration of the contract when he "became sure that [he] could dosomething about getting the Union out because [he] thought he had a majority ofpeople that felt the same way [he] did."James Withbro was employed by Respondent on January 20, 1964, and was toldby Redfearn that he would have to join the Union.Three or four weeks later, heasked Robinson, Respondent's industrial relations manager, whether there was "anyway" that he could avoid union membership and was told that he would have tojoin.While it was stipulated that five employees signed union dues checkoff au-thorizations, neitherWithbro nor Quimby were among that number.And, thoughtheGeneral Counsel offered into evidence copies of the Union's records regardingthe receipt of all initiation fees and dues from five of Respondent's employees,whether checked off or paid in person, no such record pertaining to Withbro orQuimby was offered.Nor was there any evidence that either of these men eversigned an application for membership in the Union.Stanley Seymour has been employed by Respondent, or its predecessor at GreenBay, for about 10 years.When he first learned that there was to be an electionin January 1962, he told Refearn that he "wasn't in favor of joining the Union."Since that time, he has been in basic disagreement with his best friend, employeeHuebner, with respect to "being represented by the Union," Seymour being opposedto such representation, while Huebner was in favor thereof.During this period thetwo men engaged in frequent discussions of the subject in the presence of otheremployees and Redfearn.James Quimby was employed by Respondent on September 16, 1963, and leftthat employment on March 13, 1964.On his first day at work, when Redfearntold him "that the employees were union and that it was a closed shop," Quimbyreplied that he "did not think too much of the Union part of it" and that he "didn'tcare for the Union."Approximately 2 or 3 months later, both men "agreed thatmaybe [Quimby] could get by without joining the Union until they put in for avote to vote the Union out." In one of the discussions with Redfearn, Quimbytold him he "wanted nothing to do with the Union."Quimby never became amember thereof during the entire period of his employment, nor did he make anypayment to it.Robinson, who assumed his post in August 1963, made his first visit to GreenBay on February 20, 1964, and there met individually, or in groups of two, withall the employees in the unit.After introducing himself, be told the employeesbe would be glad to discuss any problem which they might have. Several of theemployees asked questions about Respondent's insurance plan then in effect.Be-cause he did not have the booklet describing that program with him, Robinson in-formed them that he would set up a meeting at which he would be prepared toanswer the questions of all the employees regarding this coverage.Withbro and Quimby, who had never joined the Union, asked "whether or not theyhad to go into the Union," with Quimby adding that he did not want to join.Robinson informed both men that under the contract with the Union they wererequired to do so.Knaus and Seymour, who had signed checkoff authorizations,"wanted to know how they could get out of the Union." Robinson replied thatif the employees didn't want the Union they could "file for a decertification, andthe Company, if they had a reasonable doubt, could file a recertification or cer-tification of the bargaining unit."After discussing the foregoing conversations with Redfearn 3 and higher manage-ment officials, Robinson, in behalf of Respondent, on March 5, 1964, filed thesEarly in February 1964, Seymour asked Redfearn "what their chances were of gettingout of the Union" and that he knew that Knaus, Quimby, and Withbro would vote againstthe Unionif an election were held. FRITO-LAY, INC.33petition in Case No.13-RM-728 seeking an election to determine whether theUnion was still the choice of Respondent's employees to continue as their collective-bargaining representative.4A meeting of the employees was held on March 10, 1964,at which time Robin-son informed the group that, because of the doubt that had been raised in his mindon his previous visit that the Union continued to represent a majority of the em-ployees, he had filed the RM petition aforementioned,and that the employees wouldsoon be given an opportunity to vote at an election whether or not they wantedcontinued representation by the Union.Knaus asked "what kind of a deal" themen could get if the Union were voted out and whether salesmen in other districtswere getting higher compensation.Robinson replied that because of the pendencyof the petition for an election it would be illegal for him to discuss that subject.During the discussion,Robinson stated that Respondent would have no objection ifthe men formed their own independent union.It is the contention of the General Counsel that"not only did the Union representa majority of Respondent'semployees on March 5, 1964, and thereafter,but alsothat Respondent did not have a good-faith doubt of this fact during this period."It is undoubtedly literally true,by reason of the prior certification and the 1962contract,that the Union was, during the period covered by that agreement, therepresentative ofallthe employees in the unit concerning wages and terms andconditions of employment arising within the term of that 2-year period.Thus, ifprior to June 4, 1964,the Union made a demand on Respondent to bargain con-cerning matters which might affect employees'working conditions prior to June 4,1964, Respondent would be required to recognize the Union and bargain with it asthe duly designated bargaining representative with respect to such demand.Here, however,we are concerned only with the demand of the Union for a con-tract term beginning June 4, 1964.In that posture of the case, asCelaneseandthe other cases cited above make clear, there is only a rebuttable presumption thatthe Union'smajority status has continued,and Respondent's liability on this phaseof the case hinges on the question of whether or not Respondent has successfullyrebutted that presumption.The findings entered above, establishing that four of theseven-man unit were opposed to continued representation by the Union, and soadvisedRespondent,have unhesitatingly brought me to the conclusion that thepresumption has been rebutted.The presumption arising from the certification having been overcome,"the Gen-eral Counsel must come forward with evidence that on the refusal-to-bargain datethe union infactdid represent a majority of the employees in the appropriate unit."Stoner Rubber Company, Inc.,123 NLRB 1440.To establish this fact,the Gen-eralCounsel stresses the testimony showing that as "of the date that Respondentfiled its petition,March 5, 1964,theUnion had five dues-paying members in aseven-man unit."But two of these five were Knaus and Seymour who,ithas al-ready been found,wanted to rid themselves of the Union.And on the record madehere, I can only conclude that these two men unwillingly paid dues to the Uniononly because required to do so by the existing collective-bargaining agreement, andnot as any indication that they desired continued representation by the Union.Finally, the General Counsel contends that "by encouraging the formation of anindependent union"and the interrogation of employees,Respondent"committedunfair labor practices designed to undermine the Union'smajority status." I find nocredible evidence that Respondent gave any unlawful encouragement for the forma-tion of an independent union.Statements by either Redfearn or Robinson that Re-spondent had no objection to an independent union, made at a time when they wereaware of the opposition of some of its employees to the affiliated union,5 were mereexpressions of free speech protected by Section 8(c) of the Act.The General Counsel also points to testimony establishing that Redfearn as earlyas September 1963 told Quimby that "it was his belief that they wouldn't have a unionin 1964, he thought that the men would vote the Union out," and that 2 or 3 monthslater "both agreed that maybe [Quimby]could get by without joining the Unionuntil they put in for a vote to vote the Union out." Similar remarks were made byRedfearn to Wirtz late in October 1963 and early in January 1964.*As previously indicated, this petition was subsequently dismissed by the Board's Re-gional Director because the Union, on March 17, 1964, filed the charge in the instant pro-ceeding alleging violations by Respondent of Section 8(a) (1) and (5) of the Act.6 The 1962 contract between the parties shows that the Union was affiliated with theInternational Brotherhod of Teamsters.783-133-66-vol. 151-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find nothing legally improper in these remarks by Redfearn, certainly insofar asthey express a hope and belief, which he was entitled to entertain, that the Unionwould be voted out in 1964.Nor do these incidents establish, as the General Counselcontends, that they were "part of a plan" conceived by Respondent in .1963 toeliminate the Union from Respondent's operations." If these conversations had beenheld with employees who favored the Union, in an attempt to induce them to changetheir loyalties, a more difficult problem might be presented. But here, Quimbyhad previously told Redfearn that he "didn't care for the Union," and Wirtz, whentold by Redfearn at the time he was hired that it was a union shop, informed himthat he "could live with [the union] or without it."Theonly interrogationwhich, in his brief, the General Counsel contends wasviolative of Section 8(a)(1) of the Act, was Redfearn's interrogation of Quimby,during the first day of his employment, how he "felt about the union."However,it is not every interrogation of employees concerning their union views which mustbe found violative of the Act.Blue Flash Express, Inc.,109 NLRB 591, upon whichthe General Counsel relies, dictates that "the test is whether under all the circum-stances, the. interrogation reasonably tends to restrain or interfere with the employeesin the exercise of their rights.6The interrogation of Quimby occurred at some point during a longer conversationand the record does not disclose whether it was before or after his inquiry afore-mentioned that Redfearn "explained that the employees were union and it was aclosed shop." If it occurred after Quimby was informed of his obligation to becomea union member it cannot be concluded that Redfearn's inquiry as to how Quimby"felt about the Union" tended "to restrain or interfere with [him] in the exercise ofrights guaranteed by the Act."Blue Flash Express, Inc., supra.In any event, in viewof all the circumstances existing here, including Redfearn's "close relationship withthe workers, and their long continued practice of free discussion of union [affiliation]in his presence and with him, I conclude that his limited queries of a few employees 7about . . . their union views does not constitute substantial proof of coercion suchas to warrant action under the Act."Mitchell Standard Corporation,140 NLRB 496,507; Howard Aero, Inc.,119 NLRB 1531.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the cases, it is recommended that the complaint be dismissed inits entirety."See alsoN.L.R.B. v. J. E. McCatron,et al.,d/b/a Price Valley Lumber Co., et al.,216F. 2d 212, 216 (C.A. 9), where the court summarized the rule as follows: "Interrogation re-garding unionactivitydoes not inand of itself violate Section 8(a) (1) . . . . In. order toviolate Section 8(a) (1) such interrogation must either contain an express or implied threator promise, or form part of an overall pattern whose tendency is to restrain or coerce."' The record discloses that Redfearn made a similar inquiry of Wirtz.J. B. Guedri,Sr., J. B.Guedri,Jr.,CharlesMillhiser,II, ClaireM. Rosenbaum,and MildredM. Meltzer,Partners,d/b/a North-side Electric CompanyandCharlesH. Poindexter.Case No.5-CA-25/.7.February 15, 1965DECISION AND ORDEROn May 27, 1964, Trial Examiner Lee J. Best issued his Decisionin the above-entitled proceeding, finding that the Respondent had not151 NLRB No. 14.